Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
Claims 2, 4-8, 10-17, 20, 22, 24-51 have been canceled.  Claims 54-57 are new.  Claims 21 has been amended.  Claims 1, 3, 9, 18, 21, 23, 52-57 are pending. 
Reponses to Arguments
In light of amendment the 112(b) rejection towards claims 21 and 23 has been withdrawn.
Applicant argues that the Examiner’s definition of “flavor element” is too broad and unreasonable.  The applicant argues that flavor element is something that imparts flavor to the vapor or aerosol passing through the mouthpiece.  The applicant argues that changing a temperature or pressure is not imparting a flavor.
	In response the Examiner supplies the paper “Heat as a Factor in the Perception of Taste, Smell, and Oral Sensation” by Green”.  Including the quote “Because all biological systems are to some extent sensitive to temperature, heat can be expected to affect the perception of taste. Although thermal influences on taste perception have been confirmed in numerous studies, much remains to be learned about the range of temperature-taste interactions that occur, their relevance to food preferences and nutrition, and the mechanisms that underlie them”.
	The Examiner further notes the second embodiment clearly has elements which fall within the claims “flavor element”.  Secondly, and in the alternative YULL is combined with TARORA.
Applicant argues against the second embodiment.  The applicant argues that conventional cigarette C of YULL is not “an apparatus for generating an inhalable medium” within claim 1 of the present application.  The applicant argues that the cigarette of embodiment 2 is “not a mouthpiece for an apparatus for generating an inhalable medium”.
	In response the Examiner agrees that the cigarette is not “an apparatus for generating an inhalable medium” under the broadest reasonable interpretation of the claims in light of the instant specification.  However, the claim is only to the mouthpiece.   The “apparatus for generating an inhalable medium” is listed in the preamble and is an intended use of the mouthpiece.  A mouthpiece which can hold a cigarette could also hold a heat not burn vaporizer or an e-cigarette of the correct size.  Therefore in the instant case the preamble/intended use does not affect the structure of the mouthpiece.
Applicant argues against the combination of TARORA and YULL.  Applicant states that YULL is a silicone piece while TARORA is a paper piece with a menthol flavor.
	It is not clear where in YULL it is stated that (320) is silicone.  YULL states that it is a contact portion.   TARORA provides the advantage of adding a menthol flavor to a protruding element.  As for the arguments towards the paper wrapper the Examiner only argued that the menthol should be added to piece (320) not that the whole paper wrapped pieces should be substituted (for embodiment 1 of YULL).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Nota Bene: if the applicant amends claim 1 to have the features of claims 21 and 23 they should also amend the other dependent claims to have the correct preamble.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 9, 18, 21, 52, and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101022546B1 CHO HUI YULL, hereinafter YULL.
The examiner has attached the espacenet machine translation.  
As for claims 1 and 18, YULL discloses a first embodiment a mouthpiece with an aperture extending from the first opening at the mouth end and a second opening at the apparatus end of the mouthpiece [see examiner marked up Figure 3 below].  The apparatus receives through the first opening a flavor element (320) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece.  The flavor element is present in the mouthpiece and protrudes beyond the first opening.  The aperture has a first radial dimension towards the first opening and a second radial open smaller than the first radial dimension towards the second opening.

    PNG
    media_image1.png
    469
    638
    media_image1.png
    Greyscale

YULL discloses that (320) are connecting portions which contact the users mouth [The elastic member 310 may be provided with an elastic member 310 forming a through hole 311 through which the inhaled perfume is delivered to the user and a connecting portion 320 contacting the mouth of the user].  The element (320) meets the “flavor element” requirement as the vapor passing through it will at least change temperature and pressure thereby affecting its overall flavor.  Further the mouth feel of the element will affect flavor.  
YULL discloses in a second embodiment a mouthpiece with an aperture extending from the first opening at the mouth end and a second opening at the apparatus end of the mouthpiece [see examiner marked up Figure 6 below].  The apparatus receives through the first opening a flavor element (50) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece [The inhaled water filling part 50 may be filled with any one of various fragrance such as peppermint, various fruit fragrance, herb fragrance, aroma fragrance, etc.,].  The flavor element is present in the mouthpiece.  The aperture has a first radial dimension towards the first opening and a second radial open smaller than the first radial dimension towards the second opening.

    PNG
    media_image2.png
    456
    504
    media_image2.png
    Greyscale

As for claim 2, in both the first and second embodiments YULL disclose a stepped bore [see modified figure 3 and 6 below with stepped bore element circled].

    PNG
    media_image3.png
    521
    1143
    media_image3.png
    Greyscale

As for claim 9, the examiner interprets the convex/concave portion of the first embodiment mouthpiece on the apparatus end to be a chamfer [see modified figure 3 with chamfer elements circled; “The body 210 and the suction member 300 may be detachably coupled to each other by forming a second concave and convex portion 305 corresponding to the first concave and convex portion 205.”].  

    PNG
    media_image4.png
    461
    631
    media_image4.png
    Greyscale

As for claim 21, YULL discloses the first embodiment a vaporizer with body (210) and an ultrasonic device (221) as part of the gas-generating system (220) and liquid storage (230) [Figure 1;“Includes a battery (210) for supplying power to the smoking-nosedive sucking device; A gas generating unit 220 including the ultrasonic vibrator 221 to receive moisture”; “The inhaled water filling part 230 may include a spraying device (not shown) And can be provided as a reservoir for storing a volatile aqueous solution filled with any one of various fragrance such as fruit, herb, aroma, etc.”].  The mechanical energy of the vaporizer will also heat the liquid as will LED 250 which is not 100% efficient and therefore acts as a heater.
As for claim 52, in both embodiments of YULL the mouthpiece section is releasably connected to the apparatus [Figures 3 and 6].
As for claim 53, the wall of the mouthpiece surrounds the flavor element [Figures 3 and 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3, 8, 9, 18, 21, 52, 53, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL, in view of WO 2007/123046 TARORA et al., hereinafter TARORA.
As for claims 1, 3, 8, 9, 18, 21, 52, and 53 the examiner argued that both the first and second embodiment met the limitations of the claims.  Only the first embodiment taught the limitations of claims 18 and 21.  The Examiner argued that piece (320) met the limitation of flavor element as it would clearly affect the flavor of the e-cigarette.  In the alternative in the same art of mouthpieces TARORA discloses a mouthpiece with an insert (4) added to the cavity (14) of mouthpiece (12) [Figure 1].  The insert has menthol flavor [abstract].  At the time of the invention it would be obvious to add menthol to contact piece (320) of the mouthpiece of YULL.  The person of ordinary skill in the art would be motivated to do so to add menthol flavoring to the e-cigarette of YULL via the mouthpiece.  The user could choose menthol or not menthol with the same e-cigarette by switching mouthpieces which are already detachable according to YULL.  
As for claim 57, embodiment 2 of YULL discloses adding flavor element (50) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece [The inhaled water filling part 50 may be filled with any one of various fragrance such as peppermint, various fruit fragrance, herb fragrance, aroma fragrance, etc.,].  YULL does not disclose the flavor element being wrapped in paper.  
TARORA discloses a mouthpiece with an insert (4) added to the cavity (14) of mouthpiece (12) [Figure 1].  TARORA discloses the flavor element is wrapped in paper [0070].  The insert has menthol flavor [abstract].  At the time of the invention it would be obvious to substitute the wrapped flavor element of TARORA for the flavor element of YULL in embodiment 2.  The person of ordinary skill in the art would be motivated to do so to substitute one flavor element with another to obtain a menthol flavoring. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL, and if necessary, WO 2007/123046 TARORA et al., hereinafter TARORA, in view of U.S. 2016/0198770 ALARCON, hereinafter ALARCON.
As for claim 21, YULL and TARORA teach the features as per above.  The examiner argued that the ultrasonic device will also heat the liquid of the e-cigarette and therefore act as a heater.  In the alternative, ALARCON in the same art of e-cigarettes discloses that the vaporization of liquids can be done with a heater, piezo surface, or ultrasonic device [0016].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the ultrasonic device for vaporization of YULL with the heater of ALARCON.  It is prima facie obvious to make a simple substitution intended for the same purpose.  The person of ordinary skill in the art would expect success as both heaters and ultrasonic are known to vaporize liquid for the use in e-cigarettes.  

Claim 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL, in view of GB 1,033,818 YELLER, hereinafter YELLER.
In the second embodiment YULL discloses a flavor element (50) and filters (40), in the mouthpiece [Figure 6].  YULL does not disclose a flavor element of tobacco/nicotine or plug thereof.
YELLER discloses a plug filter made of activated charcoal and mixed with tobacco [claim 1].  Tobacco contains nicotine.  
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the filter (40) of YULL with the activated charcoal/tobacco filter of YELLER.  The person of ordinary skill in the art would be motivated to do so to absorb carbon monoxide [col 2 lines 75-80].
As tobacco is present in the filter it will further act as a flavor element.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over KR101022546B1 CHO HUI YULL, hereinafter YULL, in view of U.S. 2008/0053465 TARORA et al., hereinafter TARORA II.
As for claim 57, embodiment 2 of YULL discloses adding flavor element (50) for imparting a flavor to the flow of vapor/aerosol that passes through the mouthpiece [The inhaled water filling part 50 may be filled with any one of various fragrance such as peppermint, various fruit fragrance, herb fragrance, aroma fragrance, etc.,].  YULL does not disclose the flavor element being wrapped in paper.  
TARORA II discloses a mouthpiece with an insert (32) added to the cavity of mouthpiece (40) [Figure 1].  TARORA II discloses the flavor element is wrapped in paper [0070].  The insert has menthol flavor [0009].  At the time of the invention it would be obvious to substitute the wrapped flavor element of TARORA II for the flavor element of YULL in embodiment 2.  The person of ordinary skill in the art would be motivated to do so to substitute one flavor element with another to obtain a menthol flavoring. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748